 


110 HR 2310 IH: To amend the Immigration and Nationality Act to permit certain E–2 nonimmigrant investors to adjust status to lawful permanent resident status.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2310 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to permit certain E–2 nonimmigrant investors to adjust status to lawful permanent resident status. 
 
 
1.Short titleThis Act may be cited as the E–2 Nonimmigrant Investor Adjustment Act of 2007.  
2.Adjustment to lawful permanent resident status of certain E–2 nonimmigrant investors 
(a)In generalSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended— 
(1)in subparagraph (A)(ii), by inserting except as provided in subparagraph (E)(i)(II), after (ii); 
(2)in subparagraph (C)(i), by inserting and subparagraph (E)(i)(I) after Except as provided in this subparagraph; and 
(3)by adding at the end the following new subparagraph: 
 
(E)Special rules for certain E–2 nonimmigrant investors 
(i)In generalIn the case of an alien who has been present in the United States in the status of an alien described in section 101(a)(15)(E)(ii) for at least five years— 
(I)the amount of capital required under subparagraph (A) shall be $200,000; and 
(II)the alien is deemed as satisfying the requirement of subparagraph (A)(ii) if the enterprise has created full-time employment for not fewer than two individuals (or five individuals for each year after the third year in such status) described in such subparagraph (A)(ii). 
(ii)LimitationNot more than 3,000 visas may be made available under this paragraph to principal aliens described in clause (i) in any fiscal year. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. Periods of presence in the United States in the status of an alien described in section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)) before such date shall be counted towards satisfying the time requirement specified in subparagraph (E) of section 203(b)(5) of such Act (8 U.S.C. 1153(b)(5)) (as added by paragraph (3) of subsection (a)). 
(c)Immediate eligibility of adjustment of status of certain long-Term E–2 nonimmigrant investorsAn alien who has been present in the United States as an E–2 nonimmigrant investor for at least five years may be immediately eligible to adjust status to that of an alien lawfully admitted for permanent residence pursuant to the amendment made by subsection (a).  
 
